Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 7/6/2022 regarding application 16/860,749 filed on 4/28/2020.  
 	Claims 1-5, 7-13, and 15-22 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-3, 7-11, and 15-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being unpatentable over Kusama et al. (US Patent Application Publication 2004/0078376, hereinafter Kusama), and in view of Morse (US Patent Application Publication 2014/0047208).
	As to claim 1, Kusama teaches An apparatus [as shown in figure 1] comprising: 
at least one processing device [computer, figure 1, 0120] comprising a processor [CPU, figure 1, 0131] coupled to a memory [memory, figure 1, 0135]; 
the at least one processing device being configured to: 
obtain input data representing information characterizing a storage capacity of a file system of a given storage system [figure 3, 1110, “acquire the file system capacity information;” It is an object of the present invention to display the amount of storage subsystem use by a specified computer or file system in accordance with the information acquired from computers and storage subsystems. An information collection engine provided for each computer acquires file system configurations from computers and volume configurations from storage subsystems. Further, a special computer is provided with a polling engine that gathers the data acquired by each information collection engine and stores it in an internal database, and with a data display engine that acquires the information about the amount of storage subsystem use by a specified computer or file system from said internal database and displays it on screen (abstract); The data display engine displays the storage subsystems used by a specified computer or file system and the interdependence among storage subsystem internal volumes. Further, the data display engine displays a list of storage subsystem volumes used by a specified computer or file system as well as the size of each volume and the amount of its use (¶ 0010)];
predict a change to the storage capacity of the file system of the given storage system based on at least a portion of the obtained input data [The special computer predicts the future capacity in accordance with the capacity increase/decrease of a specified file system within a specified period. When the file system capacity is to be changed to the above predicted value, the special computer displays the disk capacity required for each storage subsystem within the current configuration (¶ 0012)]; and 
cause the storage capacity of the file system of the given storage system to change from a first storage size capacity to a second storage size capacity based on a result of the prediction [The special computer predicts the future capacity in accordance with the capacity increase/decrease of a specified file system within a specified period. When the file system capacity is to be changed to the above predicted value, the special computer displays the disk capacity required for each storage subsystem within the current configuration (¶ 0012); The method according to claim 1, wherein said special server predicts a future capacity of said specified file system in accordance with an increase/decrease during a specific period, and displays a disk capacity that is required for each of said storage subsystems within the current configuration when the capacity of said file system is to be changed to said predicted capacity (claim 5)]; 
wherein causing the storage capacity of the file system of the given storage system to change based on a result of the prediction further comprises automatically causing with a file system management module associated with the given storage system one of an increase and a decrease of the storage capacity of the file system in an amount and at a future time instance as determined from a result of the prediction [The special computer predicts the future capacity in accordance with the capacity increase/decrease of a specified file system within a specified period. When the file system capacity is to be changed to the above predicted value, the special computer displays the disk capacity required for each storage subsystem within the current configuration (¶ 0012); The method according to claim 1, wherein said special server predicts a future capacity of said specified file system in accordance with an increase/decrease during a specific period, and displays a disk capacity that is required for each of said storage subsystems within the current configuration when the capacity of said file system is to be changed to said predicted capacity (claim 5); 
Morse more expressively teaches the aspect of “automatically” -- In one example, the method comprises, at a virtual storage service provider, receiving a request for a variation in storage capacity of a virtual storage system and in response thereto, automatically generating the control data within the additional virtual storage … In one example, the virtual storage system has a virtual file system and the method comprises, when the capacity of the virtual storage system is increased or decreased, growing or shrinking the virtual file system, respectively. Thus as well as using the control data simply to increase the data capacity of the virtual storage system, the control data can also be used to grow or shrink the virtual file system on the virtual storage system. This therefore provides a way by which the virtual file system can be grown or shrunk whilst the virtual storage system remains on line. In other words a method of hot-plugging virtual storage is provided that automatically enables the corresponding file system to be grown or shrunk as required (¶ 0032-0033); … Thus, as well as increasing the storage capacity, the virtual file system it self is extended (¶ 0057); Once the user has made this request, the method preferably proceeds automatically such that no further interaction from the user is required … Thus, the method provides an automated means and method by which a user can increase or decrease the storage capacity of their virtual storage system … (¶ 0064); A method according to claim 1, in which the virtual storage system has a virtual file system and the method comprises, when the capacity of the virtual storage system is increased or decreased, growing or shrinking the virtual file system, respectively (claim 8)]; and 
wherein automatically causing one of an increase and a decrease of the storage capacity of the file system comprises implementing one of an auto-extend functionality and an auto-contract functionality of the file system management module at the future time instance [The special computer predicts the future capacity in accordance with the capacity increase/decrease of a specified file system within a specified period. When the file system capacity is to be changed to the above predicted value, the special computer displays the disk capacity required for each storage subsystem within the current configuration (¶ 0012); The method according to claim 1, wherein said special server predicts a future capacity of said specified file system in accordance with an increase/decrease during a specific period, and displays a disk capacity that is required for each of said storage subsystems within the current configuration when the capacity of said file system is to be changed to said predicted capacity (claim 5);
Morse more expressively teaches the aspect of “automatically” -- In one example, the method comprises, at a virtual storage service provider, receiving a request for a variation in storage capacity of a virtual storage system and in response thereto, automatically generating the control data within the additional virtual storage … In one example, the virtual storage system has a virtual file system and the method comprises, when the capacity of the virtual storage system is increased or decreased, growing or shrinking the virtual file system, respectively. Thus as well as using the control data simply to increase the data capacity of the virtual storage system, the control data can also be used to grow or shrink the virtual file system on the virtual storage system. This therefore provides a way by which the virtual file system can be grown or shrunk whilst the virtual storage system remains on line. In other words a method of hot-plugging virtual storage is provided that automatically enables the corresponding file system to be grown or shrunk as required (¶ 0032-0033); … Thus, as well as increasing the storage capacity, the virtual file system it self is extended (¶ 0057); Once the user has made this request, the method preferably proceeds automatically such that no further interaction from the user is required … Thus, the method provides an automated means and method by which a user can increase or decrease the storage capacity of their virtual storage system … (¶ 0064); A method according to claim 1, in which the virtual storage system has a virtual file system and the method comprises, when the capacity of the virtual storage system is increased or decreased, growing or shrinking the virtual file system, respectively (claim 8)].
	Regarding claim 1, Kusama teaches increasing or decreasing the capacity of a file system according to the results of prediction [The special computer predicts the future capacity in accordance with the capacity increase/decrease of a specified file system within a specified period. When the file system capacity is to be changed to the above predicted value, the special computer displays the disk capacity required for each storage subsystem within the current configuration (¶ 0012); The method according to claim 1, wherein said special server predicts a future capacity of said specified file system in accordance with an increase/decrease during a specific period, and displays a disk capacity that is required for each of said storage subsystems within the current configuration when the capacity of said file system is to be changed to said predicted capacity (claim 5)], but does not expressively teach the increasing or decreasing of the capacity is performed automatically.
	However, Morse specifically teaches increasing or decreasing of the capacity of a file system automatically [In one example, the method comprises, at a virtual storage service provider, receiving a request for a variation in storage capacity of a virtual storage system and in response thereto, automatically generating the control data within the additional virtual storage … In one example, the virtual storage system has a virtual file system and the method comprises, when the capacity of the virtual storage system is increased or decreased, growing or shrinking the virtual file system, respectively. Thus as well as using the control data simply to increase the data capacity of the virtual storage system, the control data can also be used to grow or shrink the virtual file system on the virtual storage system. This therefore provides a way by which the virtual file system can be grown or shrunk whilst the virtual storage system remains on line. In other words a method of hot-plugging virtual storage is provided that automatically enables the corresponding file system to be grown or shrunk as required (¶ 0032-0033); … Thus, as well as increasing the storage capacity, the virtual file system it self is extended (¶ 0057); Once the user has made this request, the method preferably proceeds automatically such that no further interaction from the user is required … Thus, the method provides an automated means and method by which a user can increase or decrease the storage capacity of their virtual storage system … (¶ 0064); A method according to claim 1, in which the virtual storage system has a virtual file system and the method comprises, when the capacity of the virtual storage system is increased or decreased, growing or shrinking the virtual file system, respectively (claim 8)].
	Therefore, it would have been obvious for one of ordinary skills in the art prior to the time of Applicant’s invention to increase or decrease of the capacity of a file system automatically, as demonstrated by Morse, and to incorporate it into the existing scheme disclosed by Kusama, because Morse teaches doing so provides an automated means to control the capacity of a file system [Once the user has made this request, the method preferably proceeds automatically such that no further interaction from the user is required … Thus, the method provides an automated means and method by which a user can increase or decrease the storage capacity of their virtual storage system … (¶ 0064)].
	As to claim 2, Kusama in view of Morse teaches The apparatus of claim 1, wherein the input data comprises data reflecting upward or downward shifts in the storage capacity of the file system of the given storage system that occur over a given time period [Kusama -- as shown in figure 2; It is an object of the present invention to display the amount of storage subsystem use by a specified computer or file system in accordance with the information acquired from computers and storage subsystems. An information collection engine provided for each computer acquires file system configurations from computers and volume configurations from storage subsystems. Further, a special computer is provided with a polling engine that gathers the data acquired by each information collection engine and stores it in an internal database, and with a data display engine that acquires the information about the amount of storage subsystem use by a specified computer or file system from said internal database and displays it on screen (abstract); The special computer predicts the future capacity in accordance with the capacity increase/decrease of a specified file system within a specified period. When the file system capacity is to be changed to the above predicted value, the special computer displays the disk capacity required for each storage subsystem within the current configuration (¶ 0012); In the embodiment described above, the storage administrator or user enters a file system capacity expansion value. However, the data display engine 0141 can alternatively predict the file system size required in the future and handle the predicted size value as the above-mentioned input value to display the disk capacity that is required in the future. For example, the change in the amount of each file system use can be monitored to determine the increase/decrease during a particular period and use it for file system expansion size prediction. Although the required disk capacity is indicated in the embodiment described above, the storage administrator or user can alternatively predefine a disk unit price table to display the price of required disk purchase (¶ 0089); The method according to claim 1, wherein said special server predicts a future capacity of said specified file system in accordance with an increase/decrease during a specific period, and displays a disk capacity that is required for each of said storage subsystems within the current configuration when the capacity of said file system is to be changed to said predicted capacity (claim 5)].
As to claim 3, Kusama in view of Morse teaches The apparatus of claim 1, wherein the input data comprises data reflecting changes in the storage capacity of the file system of the given storage system that recur regularly over the course of multiple calendar years [Kusama -- figure 3, 1110, “acquire the file system capacity information;” It is an object of the present invention to display the amount of storage subsystem use by a specified computer or file system in accordance with the information acquired from computers and storage subsystems. An information collection engine provided for each computer acquires file system configurations from computers and volume configurations from storage subsystems. Further, a special computer is provided with a polling engine that gathers the data acquired by each information collection engine and stores it in an internal database, and with a data display engine that acquires the information about the amount of storage subsystem use by a specified computer or file system from said internal database and displays it on screen (abstract); Under these circumstances, the amount of storage use by corporations has increased year after year … (¶ 0003); The special computer predicts the future capacity in accordance with the capacity increase/decrease of a specified file system within a specified period. When the file system capacity is to be changed to the above predicted value, the special computer displays the disk capacity required for each storage subsystem within the current configuration (¶ 0012); The information collection engine 0121 is a program for periodically acquiring the information about the computers 0120, storage subsystems 0110, and tape libraries 0170, and storing it in a collection result storage area 0122. The polling engine 0140 is a program for periodically acquiring the data stored in the collection result storage area 0122 from each computer 0120 and storing it in the collection result storage area 0122 within the computer 0120 that executes the engine … (¶ 0029); … In step 1214, the polling engine 0140 halts its process for a predetermined period of time and then proceeds to step 1213. In step 1215, the polling engine 0140 acquires the whole data from the collection result storage area 0122 and stores it in the collection result storage area 0122 in the computer that is currently executing the polling engine 0140 (¶ 0045)].
As to claim 7, Kusama in view of Morse teaches The apparatus of claim 1, wherein causing the storage capacity of the file system of the given storage system to change based on a result of the prediction further comprises causing an increase of the storage capacity of the file system in an amount and at a time determined from a result of the prediction [Kusama -- The special computer predicts the future capacity in accordance with the capacity increase/decrease of a specified file system within a specified period. When the file system capacity is to be changed to the above predicted value, the special computer displays the disk capacity required for each storage subsystem within the current configuration (¶ 0012); The method according to claim 1, wherein said special server predicts a future capacity of said specified file system in accordance with an increase/decrease during a specific period, and displays a disk capacity that is required for each of said storage subsystems within the current configuration when the capacity of said file system is to be changed to said predicted capacity (claim 5)].
	As to claim 8, Kusama in view of Morse teaches The apparatus of claim 1, wherein causing the storage capacity of the file system of the given storage system to change based on a result of the prediction further comprises causing a decrease of the storage capacity of the file system in an amount and at a time determined from a result of the prediction [Kusama -- The special computer predicts the future capacity in accordance with the capacity increase/decrease of a specified file system within a specified period. When the file system capacity is to be changed to the above predicted value, the special computer displays the disk capacity required for each storage subsystem within the current configuration (¶ 0012); The method according to claim 1, wherein said special server predicts a future capacity of said specified file system in accordance with an increase/decrease during a specific period, and displays a disk capacity that is required for each of said storage subsystems within the current configuration when the capacity of said file system is to be changed to said predicted capacity (claim 5)].
As to claim 9, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
As to claim 10, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
As to claim 11, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As to claim 3” presented earlier in this Office Action for details.
As to claim 15, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to “As to claim 7” presented earlier in this Office Action for details.
	As to claim 16, it recites substantially the same limitations as in claim 8, and is rejected for the same reasons set forth in the analysis of claim 8. Refer to “As to claim 8” presented earlier in this Office Action for details.
	As to claim 17, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
	As to claim 18, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to “As to claim 7” presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 8, and is rejected for the same reasons set forth in the analysis of claim 8. Refer to “As to claim 8” presented earlier in this Office Action for details.
As to claim 20, Kusama in view of Morse teaches The method of claim 17, wherein the storage system comprises one or more storage arrays [Kusama -- as shown in figure 1, 0110 and 0111].
As to claim 21, Kusama in view of Morse teaches The apparatus of claim 1, wherein the storage system comprises a physical storage array including one or more physical storage devices and wherein the first storage size capacity comprises a first physical storage capacity of the storage array and the second storage size capacity comprises a second physical storage capacity of the storage array [Kusama -- as shown in figures 1-2, 6, and 8].
As to claim 22, it recites substantially the same limitations as in claim 21, and is rejected for the same reasons set forth in the analysis of claim 21. Refer to “As to claim 21” presented earlier in this Office Action for details.

6.	Claims 4-5, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kusama in view of Morse, and further in view of Sadegh (US Patent Application Publication 2012/0150764).
As to claim 5, Kusama in view of Morse does not teach a predictive analytics model configured to compute an auto-regressive integrated moving average.
However, a predictive analytics model configured to compute an auto-regressive integrated moving average is well known and widely used in the art.
For example, Sadegh specifically teaches a predictive analytics model configured to compute an auto-regressive integrated moving average [The software and methods of the present invention accelerates the development cycle for analytical /predictive modeling by providing a language that allows the user to define (declare) the problem directly at the level of business relations between variables. An interpretation engine then processes user declarations to … (¶ 0016); Examples of the internal parameters that may be calculated by the modeling engine automatically are (1) The number of auto-regressive and moving average used terms in the time series models. (2) Forgetting factor used to allow better adaptation to time series changes by down-weighting older data points (¶ 0034); The present invention may be used in any field where it is of interest to develop predictive or analytics models, the invention may find application. Although the domain of the invention is meant to be related to business modeling, the invention may be used in a variety of other applications. For instance the tool may be used to perform longitudinal and comparative studies in education or healthcare performance (¶ 0048); … The user may either let the software optimize the structural parameters (e.g. order of the auto regressive or moving average terms) or directly specify it for any desired relation (UD1). In some instances of the invention, the "power user" may have the ability to specify a custom model structure altogether for a set of relations. (S6) Simulate the outcome for the horizon given in (DE3) using the model trained in (S5). (S7) Present the results to the user (¶ 0045)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to the time of Applicant’s invention to use a predictive analytics model configured to compute an auto-regressive integrated moving average, as demonstrated by Sadegh, and to incorporate it into the existing scheme disclosed by Kusama in view of Morse, in order to achieve better prediction.
As to claim 4, Kusama in view of Morse & Sadegh teaches The apparatus of claim 1, wherein predicting a change to the storage capacity of the file system of the given storage system based on at least a portion of the obtained input data further comprises utilizing a predictive analytics model configured to perform a seasonal and trend decomposition with locally estimated scatterplot smoothing [Kusama -- The information collection engine 0121 is a program for periodically acquiring the information about the computers 0120, storage subsystems 0110, and tape libraries 0170, and storing it in a collection result storage area 0122. The polling engine 0140 is a program for periodically acquiring the data stored in the collection result storage area 0122 from each computer 0120 and storing it in the collection result storage area 0122 within the computer 0120 that executes the engine … (¶ 0029); … In step 1214, the polling engine 0140 halts its process for a predetermined period of time and then proceeds to step 1213. In step 1215, the polling engine 0140 acquires the whole data from the collection result storage area 0122 and stores it in the collection result storage area 0122 in the computer that is currently executing the polling engine 0140 (¶ 0045); Sadegh teaches a predictive analytics model with moving averaging -- The present invention may be used in any field where it is of interest to develop predictive or analytics models, the invention may find application. Although the domain of the invention is meant to be related to business modeling, the invention may be used in a variety of other applications. For instance the tool may be used to perform longitudinal and comparative studies in education or healthcare performance (¶ 0048); … The user may either let the software optimize the structural parameters (e.g. order of the auto regressive or moving average terms) or directly specify it for any desired relation (UD1). In some instances of the invention, the "power user" may have the ability to specify a custom model structure altogether for a set of relations. (S6) Simulate the outcome for the horizon given in (DE3) using the model trained in (S5). (S7) Present the results to the user (¶ 0045)].
As to claim 12, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.
	As to claim 13, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.
	
					Conclusion
7.	Claims 1-5, 7-13, and 15-22 are rejected as explained above. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
July 17, 2022